Citation Nr: 1528539	
Decision Date: 07/02/15    Archive Date: 07/15/15

DOCKET NO.  14-00 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for sleep apnea, to include as secondary to a persistent depressive disorder (dysthymia) with anxious distress.

2.  Entitlement to service connection for a bilateral foot disorder, to include flat feet.  

3.  Entitlement to service connection for a bilateral knee disorder, to include bilateral knee pain.

4.  Entitlement to service connection for a right ankle disorder.

5.  Entitlement to service connection for a headache disorder.

6.  Entitlement to service connection for residuals of Bell's palsy.  

(The issue whether the Veteran is entitled to an award of vocational rehabilitation benefits under Chapter 31, Title 38, United States Code is the subject of a separate decision.)  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1989 to June 1993.  The Veteran also had additional Reserve service.

This matter is before the Board of Veterans' Appeals (Board) on appeal from January 2011 and March 2012 rating decisions by the Louisville, Kentucky Department of Veterans Affairs (VA) Regional Office (RO).  

In February 2015, a Board hearing was held before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The Board is issuing a decision dismissing the request for vocational rehabilitation benefits under Chapter 31, Title 38, United States Code simultaneously with this decision.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

The record includes a service personnel record showing that the Veteran was released from the Navy Reserve in April 2002.  It is unclear, however, whether all of the appellant's medical records from his reserve service are associated with his claims file.  As such, these records must be requested on remand.  

Sleep Apnea

The Veteran contends that he is entitled to service connection for sleep apnea, and the medical records have suggested a theory of entitlement as secondary to service-connected dysthymic disorder with anxious distress.  Specifically, a March 2011 treatment note regarding the Veteran's excessive daytime sleepiness indicated that depression was an associated symptom, suggests that depression and sleep are linked.  

Although the October 2009 VA examiner opined that the Veteran's sleep apnea was not related to service, his opinion is not supported by adequate reasoning where the focus was the lack of documented sleep apnea in service.  The Veteran and witnesses have written describing instances of the appellant's snoring and waking for air.  Laypersons are competent to report observable symptomatology, and this symptomatology must be discussed in the examiner's opinion.  Further, considering the secondary theory of entitlement, the examiner must offer an opinion as to whether it is at least as likely as not that the Veteran's sleep apnea disorder is related to or permanently worsened by his service-connected dysthymia with anxious distress.   

Bilateral Foot Disorder

In the Veteran's service entrance examination he was noted to have asymptomatic pes planus.  As such, the presumption of soundness has been rebutted.  38 U.S.C.A. § 1111 (West 2014).  Next, the Board considers whether the preexisting pes planus increased during service more than is attributable to natural causes, such that there was a permanent aggravation of the disability.  Here, the Veteran was asymptomatic on entrance examination; however, he reported that his feet became painful in service.  Evidence of a veteran being asymptomatic on entry into service, with an exacerbation of symptoms during service, does not constitute evidence of aggravation.  Green v. Derwinski, 1 Vet. App. 320 (1991).  In order to support a finding of aggravation, the evidence must establish that the underlying disability underwent an increase in severity; the occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of the disability.  Davis v. Principi, 276 F.3d 1341 (Fed. Cir. 2002).  

Although the Veteran was afforded an October 2009 VA examination for his bilateral feet, the examiner found that it was less likely than not that the condition of the feet was permanently aggravated because there was not documented foot pain in service or at separation.  Once again, this reasoning is inadequate because it fails to specifically consider the Veteran's reported symptomatology, and was therefore based on an incomplete factual basis.  In addition, the examiner did not provide an opinion regarding the Veteran's foot symptomatology of mild valgus angulation or calluses of the heel.  As such, remand for another VA examination and opinion is necessary.

Bilateral Knee

The Veteran has a diagnosis of mild degeneration, patellar osteophyte of the knees.  The examiner opined that Veteran was seen a few times for complaints of knee pain while in service.  Knee X-rays in 1990 were reportedly normal, and the appellant's separation exam was without any complaints of or diagnosis of knee disorder.  The Veteran had not been treated for knee disorder since 1993, seventeen years earlier.  A September 1990 VA examiner reasoned that it was less likely than not that the Veteran's current bilateral knee condition is related to military service.  Once again, however, the examiner failed to directly discuss the Veteran's reported symptomatology in formulating his negative nexus opinion, but rather focused on the lack of diagnosis at separation.  Merely listing in-service treatment does not explain the examiner's reasoning for the conclusion reached.  As such, another examination is necessary.  

If a bilateral foot disorder is found to have been aggravated by service, then the appellant's secondary theory of entitlement must be considered for the knees.  That is, in the event that a bilateral foot disorder is service connected, because Navin Kilambi, M.D. suggested that the Veteran's knee condition would improve with treatment for his feet, the Board would find an opinion addressing secondary service connection of the knees as related to the feet helpful.  

Right Ankle

Following examination in October 2009 the examiner concluded that there was no diagnosable right ankle disability.  The examination report, however discussed the Veteran's reported symptoms of pain, stiffness, incoordination, decreased joint speed, decreased ability to walk or stand with flare-ups of right ankle pain, and observable symptomatology to include right dorsiflexion limited to 20 degrees.  As such, the Board finds that there is a disability characterized by the Veteran's symptomatology, and a VA opinion addressing the etiology of such a disability is requested.  

Headaches

In April 2015 the Veteran submitted a private opinion from George Scott, neurologist who indicated that the Veteran's migraines were due to his depression.  This opinion, however, was not supported by any reasoning.  As such, remand is required to first request that Dr. Scott, a private examiner, provide reasoning in support of his opinion, and if that is unavailable, then to provide the Veteran another VA examination to clarify the etiology of his migraines.  Specifically, an examiner must address whether the Veteran's headache disorder is at least as likely as not related to service, as well as whether is at least as likely as not that a headache disorder is caused or permanently aggravated by dysthymia with anxiety.  

Bell's palsy

Service treatment records show that the Veteran suffered from Bell's palsy in 1990 while on active duty.  His symptoms included feeling pain and tightness running from his ear to his mandible, right-sided facial droop, and inability to completely close his right eye. 

At the Veteran's hearing he described residuals of Bell's palsy as including a crooked smile, drooling, headaches, dry mouth, and difficulty swallowing food.  Although the October 2009 VA examiner addressed the Veteran's Bell's palsy, the examiner found no objective evidence of residuals, and observed that Bell's palsy is typically a temporary condition, such that a medical opinion was unnecessary.  

It is unclear whether the Veteran's current report of excessive drooling is associated with Bell's palsy, as well as whether any additional symptoms, which the appellant is competent to report, including a dry mouth, difficulty swallowing and a crooked smile, are residuals of Bell's palsy.  As such, a VA examiner must address the Veteran's reported symptomatology and clarify whether his reported symptoms constitute residuals of Bell's palsy.  If not, the examiner should offer any opinion addressing the etiology of those symptoms.  

Accordingly, the case is REMANDED for the following action:

1.  Request outstanding U.S. Naval Reserve records through April 2002.  All records obtained or any responses received should be associated with the claims file. 

If the RO/AMC cannot locate such records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO/AMC must then:  (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond

2.  With any necessary assistance from the Veteran, contact Dr. G. Scott and request that he provide reasoning in support of his April 2015 opinion linking the Veteran's migraines to his depression.  

3.  Following receipt of all available outstanding treatment records the Veteran should be scheduled for appropriate VA examinations.  The VA examiners are to be provided access to the Veteran's claims folder, VBMS file and Virtual VA file in order to secure medical opinions addressing the nature and etiology of any diagnosed sleep apnea, bilateral foot disability, bilateral knee disability, right ankle condition, headache disorder, and residuals of Bell's palsy.

Following examination, the examiners must opine whether it is at least as likely as not that:

(i)  the Veteran's obstructive sleep apnea was incurred in service.  If not, the examiner must address whether it is at least as likely as not that sleep apnea is caused by or permanently worsened by dysthymia with anxiety.

(ii)  any diagnosed foot disability to include heel calluses and a valgus of os calcis is related to service.  The examiner must also address whether it is at least as likely as not that the Veteran's preexisting pes planus was permanently aggravated in service.

(iii)  any diagnosed bilateral knee disorder was incurred in or caused by service, 

(iv)  any diagnosed right ankle disorder was incurred in or caused by service

(v) any diagnosed headache disorder, to include migraines, was incurred in or caused by service.  If not, the examiner must address whether it is at least as likely as not that any diagnosed headache disorder is caused by or permanently worsened by dysthymia with anxiety.

(vi) any residuals of Bell's palsy were incurred in or related to service.  

(vii) in the event a foot disorder is found to be related to or to have been aggravated in service, then the examiner must also address where it is at least as likely as not that any bilateral knee or right ankle disorder is either caused or permanently worsened by that service connected foot disorder.

The examining physicians are advised that they must discuss the Veteran's self-reported history of a continuity of symptoms since he served on active duty.  The physicians are advised that while the Veteran is not competent to diagnose disorders, he is competent to state that he has had sleeping problems, snoring problems, foot pain, knee pain, right ankle pain, headaches, and problems with dry mouth, drooling, swallowing food, and a crooked smile since active duty.  The physicians are further advised, however, that while the absence of corroborating clinical records may NOT be the determinative factor, the terms competence and credibility are not synonymous.

4.  Review the examination reports to ensure that they are in compliance with the directives of this REMAND.  The AMC/RO must ensure that the examiners documented his or her consideration of the electronic claims folder, to include VBMS and Virtual VA.  If any report is deficient in any manner, the AMC/RO must implement corrective procedures at once. 

5.  The Veteran is hereby notified that it is his responsibility to report for the examinations and to cooperate in the development of his claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for any of the aforementioned examinations, documentation should be obtained which shows that notice scheduling the examinations was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

6.  Following any additional indicated development, the case should be reviewed on the basis of the additional evidence.  All applicable laws, regulations, and theories of entitlement should also be considered.  If any benefit sought on appeal remains denied, the appellant and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




